Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Claim 1 was amended to recite that a) the processing has directivity of an inclined direction that is obliquely inclined to the first direction, and an angle between the inclined direction and a horizontal reference plane orthogonal to the first direction being set to be a first angle smaller than 90 degrees, b) the inclination of the held substrate being defined as inclination of an upper surface of the held substrate to the horizontal reference plane in a cross section parallel to the first direction, and c) wherein the inclination identifying information includes heights of a plurality of detection portions in the peripheral region of the held substrate. These amendments necessitated the introduction of the prior art of Inagaki (US 2016/0310979) which 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/041139 (reference application) in view of Nonaka et al (US 2015/0147888) and Inagaki (US 2016/0310979).

Regarding claims 1 and 8:	The co-pending application claims a substrate supporter (rotation holder), a peripheral region processor (processing member), an acquirer (information detector), and an alignment controller (position corrector) see claims 3 and 6-8 of the co-pending application.
The claims fails to recite that the peripheral region processor is inclined.
	The prior art of Nonaka et al teaches a liquid processing apparatus where according to Figs. 4 and 7 the processing member with nozzle (sub nozzle unit 40b) is inclined at adjustable angles see also [0083]. Notice [0022], [0028], [0083], and [0084] wherein the angle of inclination is discussed. The angle of directivity of an inclined direction is interpreted as a matter In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.)("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The motivation to incline the nozzle of reference application as suggested by Nonaka et al is that it increase the surface area that the process fluid can be distributed to. Thus, it would have been 

Regarding claim 3: See claim 10 of the co-pending application wherein the calculator is interpreted as the determiner.
Regarding claims 4 and 5: See claims 4 and 10 where the optical sensor is interpreted as the line sensors.

Regarding claim 6:	See claim 1 as the substrate mover is interpreted as the claims movable portion, movement controller.

Regarding claim 7: The substrate mover is interpreted as the claims movable portion, movement controller and movement controller see claim 8.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 	The combination the co-pending application and prior art of Nonaka et al fails to teach the inclination identifying information includes heights of a plurality of detection portions in the peripheral region of the held substrate.
	The prior art of Inagaki teaches a substrate processing apparatus where the positions of an outer periphery of a rotating substrate and a processing liquid nozzle are detected. The amplitude (height) of the position of the outer periphery of the substrate is detected see the abstract, see col. 12 lines 14-26, col. 13 lines 45-52, and the paragraph that joins cols. 14 and 15, the paragraph that joins 19 and 20, and claims 1  and 2 of Inagaki. Note also that the apparatus of Inagaki 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (JP 2005-093951 using the Machine Generated English Translation provided herewith) in view of Nonaka et al (US 2015/0147888) and Inagaki (US 2016/0310979).

Regarding claims 1 and 8: A peripheral processing apparatus that performs processing on an annular peripheral region extending along an outer periphery of one surface of a substrate, the outer periphery being at least partially circular, comprising: a rotation holder (spin chuck 43) that 

See [0095] – [0097] of Akiyama wherein the information detector detects positions of a plurality of detection portions of 25 the held substrate in the first direction as the inclination identifying information.   
The claims fails to recite that the peripheral region processor is inclined.
	The prior art of Nonaka et al teaches a liquid processing apparatus where according to Figs. 4 and 7 the processing member with nozzle (sub nozzle unit 40b) is inclined at adjustable angles see also [0083]. Notice [0022], [0028], [0083], and [0084] wherein the angle of inclination is discussed. The angle of directivity of an inclined direction is interpreted as a matter of optimization that could be determined through routine experimentation in the absence of a showing of criticality according to In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); E.I. DuPont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006, 128 USPQ2d 1193, 1201 (Fed. Cir. 2018.)("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The motivation to incline the nozzle of reference application as suggested by Nonaka et al is that it increase the surface area that the process fluid can be distributed to. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to introduce an inclined peripheral region processor in the reference application as suggested by Nonaka et al.


	The prior art of Inagaki teaches a substrate processing apparatus where the positions of an outer periphery of a rotating substrate and a processing liquid nozzle are detected. The amplitude (height) of the position of the outer periphery of the substrate is detected see the abstract, see col. 12 lines 14-26, col. 13 lines 45-52, and the paragraph that joins cols. 14 and 15, the paragraph that joins 19 and 20, and claims 1  and 2 of Inagaki. Note also that the apparatus of Inagaki teaches a position adjuster 241 (position corrector), an information detector (position detection unit 300). The motivation to further modify the apparatus resulting from the combined teachings of the Akiyama and the prior art of Nonaka et al with the added benefit of the inclination identifying information including heights of a plurality of detection portions in the peripheral region of the held substrate as taught by Inagaki is that this information enhances control of the position of the nozzle and/or substrate. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Akiyama with the teachings of Nonaka et al and Inagaki in order to enhance detection and correction of the position of the substrate and/or substrate.

Regarding claim 6: The peripheral processing apparatus according to claim 1, wherein the position corrector includes a substrate mover that moves the substrate with respect to the rotation holder, and10 a movement controller that controls the movement mechanism based on the detected inclination identifying information and the first angle. See the discussion of the X/Y drive motors 21, 31 in [0071] – [0082].
.  

Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (JP 2005-093951 using the Machine Generated English Translation provided herewith) in view of Nonaka et al (US 2015/0147888) and Inagaki (US 2016/0310979) as applied to claims 1, and 6-8 and in further view of Kaneyama et al (US 2007/0190437).

The teachings of Akiyama as modified by the teachings of the prior art of Nonaka et al and Inagaki were discussed above.

Regarding claim 3:	The modification of Akiyama with the suggested teachings of the prior art of Nonaka et al and Inagaki fails to teach a plurality of information detectors and calculator.

The prior art of Kaneyama et al teaches a substrate processing apparatus with eccentricity sensors 263 [0211] and [0212], a position corrector (correction pins 261), and a calculator (local controller 250 see [0221])The peripheral processing apparatus according to claim 2, wherein the 

Regarding claim 4. The peripheral processing apparatus according to claim 3, wherein the first and second detectors respectively include line sensors. 24  The four eccentricity sensors are line sensors see Fig. 8 and [0211] of Kaneyama et al.

Regarding claim 5: The peripheral processing apparatus according to claim 3, further comprising a holder that integrally holds the first and second detectors, wherein the positions of the plurality of detection portions are sequentially detected by the first and second detectors when the substrate is rotated by the rotation holder. See Figs. 15 and 16 when the detectors 276a, 276b are supported by a holder CRH1 of Kaneyama et al.

Cited not relied upon


Nakanishi et al (US 9,103,870) teaches an inspection apparatus wherein the substrate 90 is tilted and the substrate is irradiated and its position detected by a detector 132 see Fig. 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716